300 F.2d 494
Anna M. SHERRICK, Plaintiff-Appellee,v.Abraham A. RIBICOFF, Secretary of Health, Education andWelfare, Defendant-Appellant.
No. 13553.
United States Court of Appeals Seventh Circuit.
April 3, 1962.

John G. Laughlin, Pauline B. Heller, Attys., Dept. of Justice, Washington, D.C., William H. Orrick, Jr., Asst. Atty. Gen., Kenneth C. Raub, U.S. Atty., for appellant.
J. Frederick Hoffman, Lafayette, Ind., for appellee.
Before HASTINGS, Chief Judge, and KNOCH and CASTLE, Circuit Judges.
CASTLE, Circuit Judge.


1
This action was brought under Section 205(g) of the Social Security Act, 42 U.S.C.A. 405(g) to review a decision of the Secretary of Health, Education and Welfare.  The Secretary had held that the plaintiff was not entitled to old-age insurance benefits because she did not perform service as an 'employee' and was not paid 'wages'.  The district court granted summary judgment in favor of the plaintiff.


2
The record discloses that the plaintiff was born in 1882, widowed in 1934, lived alone until 1942, and had never worked for wages.  She and her alleged employer, a Mrs. Lowe, had been close personal friends for over fifty years.  After Mrs. Lowe became widowed plaintiff took up residence with her.  They shared household tasks.  Mrs. Lowe paid all the expenses except plaintiff's personal expenses for clothes, medical care and entertainment.  There was no arrangement for a specific remuneration, salary or wages.  During Mrs. Lowe's lifetime no wages were paid and no returns were filed.  Plaintiff had no social security number.  During the last two years of Mrs. Lowe's life she was ill and plaintiff assumed more of the household tasks.  Mrs. Lowe died on October 29, 1955, leaving $6,000 to plaintiff in her will.  In the summer of 1956, plaintiff filed a claim against the estate of Mrs. Lowe, claiming $24,700.00 for her services to Mrs. Lowe for the period from 1942 to 1955.  This claim was disallowed.  Subsequently, under a compromise settlement between plaintiff and the executor of Mrs. Lowe's estate plaintiff-appellee was paid $4,000.08 in six equal consecutive, quarterly installments beginning with the third quarter of 1956 and ending with the last quarter of 1957.  The agreement stated that the payments covered the two years immediately preceding the death of Mrs. Lowe.


3
On April 30, 1958 plaintiff filed an application for old-age insurance benefits with the Bureau of Old-Age & Survivors Insurance of the Social Security Administration, alleging employment with Mrs. Lowe from 1942 to 1955.  On June 25, 1958 the Bureau of Old-Age & Survivors Insurance notified the plaintiff 'you have no quarters of coverage' and 'it is determined that an employer-employee relationship did not exist between you and Mrs. Grace Lowe.'  Plaintiff then requested a hearing before a hearing examiner.  A hearing was had and it was determined by the hearing examiner that plaintiff was not entitled to any benefits.  Plaintiff then requested a review by the Appeals Council which was denied.  The decision of the Secretary of Health, Education and Welfare became final.  Plaintiff then filed a complaint in the district court and the district court held that the $4,000.08 compromise settlement represented wages for employment as a maid or housekeeper and nurse during the last two years of Mrs. Lowe's life.


4
The principal question in this appeal is whether the findings of the Secretary of Health, Education and Welfare are supported by substantial evidence.  The social security law expressly provides in Section 205(g), that the 'findings of the Administrator as to any fact, if supported by substantial evidence, shall be conclusive'.  This finality attaches not only to the findings themselves, but also to the inferences and conclusions drawn from the facts.  Carqueville v. Flemming, 7 Cir., 263 F.2d 875; Rosewall v. Folsom, 7 Cir., 239 F.2d 724.


5
The undisputed facts, all of which were supplied by or on behalf of the plaintiff, support the conclusion that Mrs. Sherrick was not an 'employee' and that her services were rendered on the basis of friendship and mutual companionship and not on the basis of a paid employer-employee relationship.


6
At the hearing before the hearing examiner claimant was asked the question:


7
Q.  'Now you mentioned before Mrs. Sherrick that you and Grace discussed social security, now what was your understanding at that time about social security, did you believe that what you were doing was covered by social security?'


8
A.  'No, I knew it wasn't.'


9
Other facts to consider are the advanced age of the claimant at the date of the alleged employment (70 years), her history of non-employment, and the lack of any arrangements for wages during the lifetime of the alleged employer.  The record as a whole supports the Secretary's conclusion.


10
In any event as trier of fact, invested with the function of evaluating the evidence and drawing inferences therefrom, the administrator was justified in concluding that plaintiff had failed to show that she was a wage earner.  We cannot make our own appraisal of the evidence.


11
Section 205(g) of the Act expressly makes the Secretary's findings conclusive if supported by substantial evidence.  Also the finality accorded by Section 205(g) to the administrative findings extends as well to the inferences made by the Secretary if a substantial basis for them appears in the record.  United States v. Lalone, 9 Cir., 152 F.2d 43, 44.


12
We hold that there is substantial evidence in the record to support the Secretary's findings and the inferences which he drew therefrom.


13
The disallowance of plaintiff's claim should not have been reversed.  The judgment of the district court is reversed.


14
Reversed.